 

Michael E. Langton, Esq.
801 Riverside Drive
Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

oO fo N A 1 PP WwW N

Be 6

14

16
17

8

BNR RE BB

 

HSe 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 1 of 18

Michael E. Langton, Esq.
Nevada Bar No.: 0290
801 Riverside Drive
Reno, Nevada 89503

(775) 329-7557

Attorney For Applicant

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

LABORERS' INTERNATIONAL UNION CASE NO.:
OF NORTH AMERICA, LOCAL 169,

Applicant,
vs.

THE PENTA BUILDING GROUP, INC.,

Respondent.

/

APPLICATION TO CONFIRM ARBITRATION AWARDS

 

COMES NOW, Laborers’ International Union of North America,
Local 169, by and through its undersigned attorney, and hereby
files its application for an Order confirming the Joint Board
of Adjustments’ Decisions and Orders rendered in the matter of
two grievances between Laborers’ International Union of North
America, A.F.L.-C.1I.0., Local Union #169, and The Penta
Building Group, Inc., said Decisions being rendered in
accordance with the provisions of the collective bargaining
agreement existing between Applicant and Respondent.
Accordingly, Applicant hereby alleges and avers as follows:
//f
///

///

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 1 of 16

 

 

 
Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Michael E. Langton, Esq.
801 Riverside Drive

Oo ony a a Pf |W N

Be 6

14

16
17

y 8

BNR RE BL

=,
CL}

 

ase 3:20-cv-00356-MMD-CLB Document 1 Filed 06/17/20 Page 2 of 18

I
PARTIES

1. Laborers’ International Union of North America, Local
169, (hereinafter “Local 169"), is a labor organization as
defined in 29 USC § 152 and, as such, is the exclusive
bargaining agent for the purpose of negotiating wages, hours,
and other conditions of employment on behalf of its members,
including filing and prosecuting grievances on their behalf.
Local 169 maintains offices in the City of Reno, County of
Washoe, State of Nevada, where it conducts its business
including, but not limited to, the County of Washoe.

2. Respondent The Penta Building Group, Inc.,
(hereinafter “Penta”), is a business enterprise which is

licensed to conduct business in the State of Nevada as a

construction contractor, including, but not limited to Washoe
County.
3. Applicant Local 169 and Respondent Penta have had a

collective bargaining relationship at all times relevant
hereto, being parties to the “Laborers Master Agreement between
Nevada Chapter of Associated General Contractors of America,
Inc., and Laborers’ International Union of North America,
A.F.L.-C.1I.0, Local 169,” (hereinafter “LMA”), with an
effective date of July 16, 2015, through July 15, 2018. (A copy
of said agreement is submitted herewith as Exhibit 1.)

4, On July 16, 2018, Local 169 and Nevada Chapter of the
Associated General Contractors of America, Inc., executed a
successor LMA which has an effective date from July 16, 2018,

to and including July 15, 2021.

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 2 of 16

 

 
 

Michael E. Langton, Esq.

801 Riverside Drive

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Oo on a aa -f WO N

b F 6

14

16
17

pe 8

BNR RE BL

 

 

ASe 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 3 of 18

II
JURISDICTION
5. This Court has jurisdiction pursuant to 9 USC § 9 and
the provisions of 29 USC § 185 as this is a cause of action
between a labor organization and a contractor in the private
sector.
Tit
VENUE
6. Venue lies in this District pursuant to 28 USC §
1391(b) as the events giving rise to this action occurred in
this judicial district.
IV
BACKGROUND
7. On July 3, 2018, Local 169 filed a grievance against

Penta over the failure of Penta to comply with the terms of the

2015-2018 LMA.

8. Section 9 of the LMA is titled “Grievance Procedure”;

said section states:
SECTION 9 - GRIEVANCE PROCEDURE

Should a controversy, dispute or disagreement
arise during the period of this Agreement over
interpretations and operations of this Agreement, the
difference shall be adjusted in the following manner.

All complaints must be filed in writing within
thirty (30) calendar days after the matter in dispute
or disagreement is alleged to have occurred.

Errors in paychecks must be filed in writing
within ten (10) working days from payday. All time
limits may be extended by mutual agreement, in
writing.

Upon receipt of a written report setting forth
in detail the nature of the specific issue in
controversy, a representative of the Union and a
representative of the employer shall attempt to reach

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 3 of 16

 

 
 

(ase 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 4 of 18

‘a settlement of the dispute.

If a settlement is not reached within three (3)
days, the matter shall be submitted to a Board of
Adjustment, appointed as follows:

Two (2) members shall be appointed by the
Employer involved, and two (2) members shall be
appointed by the Union. In the event a majority of
these appointees do not agree upon a settlement of
the dispute within three (3) days thereafter, they
shall mutually select a neutral arbitrator who shall
hear and decide the grievance and whose decision
shall be final, binding, and conclusive upon all
parties concerned.

If within twenty-four (24) hours, the parties
cannot agree on a neutral arbitrator, such neutral
arbitrator shall be selected as follows:

© on aa *- WB N

3°

The Federal Mediation and Conciliation Service
shall be requested to submit the names of seven (7)
qualified arbitrators. Each party to the dispute,
through their appointed representatives, shall have
the right to reject three (3) of the names submitted
13 and the remaining seventh person shall be selected as
the neutral arbitrator within twenty-four (24) hours
14 after submission of the names of such qualified
arbitrators.

Ss

The order of selecting arbitrator names shall be
16 determined by a coin toss. (Exhibit 1, pp 19-20.)

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

17 9. The grievance filed by Petitioner Local 169 on July

Michael E. Langton, Esq.
801 Riverside Drive

18]| 3, 2018, was not resolved during steps preceding the final step
19|| provided in Section 9 of the LMA. Accordingly, the parties

mutually selected John M. Caraway to serve as the neutral

8

arbitrator, and a hearing to resolve the grievance was

N
=

scheduled to be conducted in Reno, Nevada, on January 22, 2019,
to allow the parties to present evidence and testimony
concerning the grievance. However, on the day of the scheduled
hearing the parties stipulated to relevant facts and set a
schedule for the filing of opening briefs and response briefs

in lieu of having testimony concerning said facts.

BNRRE BL

10. After the parties submitted their opening briefs and

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 4 of 16

 

 

 

 
 

Michael E. Langton, Esq.

801 Riverside Drive

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

 

oo on a a ff WwW N

Se 6

14

16
17

Ee 8

BN RR EBL

 

ASe 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 5 of 18

response briefs, the matter was submitted to the arbitrator on
April 11, 2019, for decision on the grievance.

11. The issue that was to be decided by the arbitrator
was stated as follows:

Was Penta’s notice [of termination of the collective

bargaining agreement] deficient and not in compliance

with the terms of the Laborers Master

Agreement? If not, what shall be the appropriate
remedy?

12. On May 31, 2019, the arbitrator issued his “Decision
and Order.” A copy of said Decision and Order is attached
hereto as Exhibit 2. The Decision and Order of the arbitrator
stated on page 8:

I hereby find that Penta’s notice was deficient and

not in compliance with the terms of the Laborers’

Master Agreement. The Penta Building Group is hereby

bound to the terms of the successor Agreement between

Nevada Chapter of Associated General Contractors of

America, Inc., and Laborers’ International Union of

North America, A.F.L.-C.1I.0, Local #169, which has an

effective date of July 16, 2018, through July 15,

2021. (Bold emphasis in original. Underlined emphasis

added.)

13. As a result of the arbitrator’s Decision and Order
finding Penta’s notice of termination of the 2015-2018 LMA,
Penta was unequivocally bound to the successor collective
bargaining agreement, which was and is effective from July 16,
2018 through and including July 15, 2021.

14. On June 21, 2019, Penta’s attorney sent a letter to
Local 169's attorney and stated, in relevant part: “Penta does
not recognize Local 169 in any capacity.”

15. By letter dated June 25, 2019, Local 169's attorney
responded to Penta’s letter of June 21, 2019 and stated, in

relevant part:

Taking the position that the withdrawal of

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 5 of 16

 

 

 
 

Michael E. Langton, Esq.
801 Riverside Drive
Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

oo oN A a fb WwW NF

BF 6

14

16
17

r 8

BNR RR BBS

 

 

hse 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 6 of 18

“recognition during the 2015-2018 collective
bargaining agreement was effective is totally without
merit. Accordingly, demand is hereby made that the
Penta Building Group immediately rescind its position

that it “does not recognize Local 169 in any

capacity.”

If Penta does not rescind its position as stated
above by close of business on July 1, 2019, I have

been instructed to immediately file a Petition to

Confirm Arbitration Award in District Court and to

seek attorney’s fees for being forced to do so.

16. On July 2, 2019, Local 169 filed a new grievance with
Penta “over the failure of Penta to comply with the terms of
the [successor] LMA,” i.e., the July 16, 2018, through July 15,
2021, Laborers Master Agreement. (Exhibit 3.)

17. On July 8, 2019, Joel Wallis, Senior Vice President
of Operations for The Penta Building Group, sent a letter to
Richard Daly, Business Manager for Laborers’ Local 169, and
stated inter alia: “As Penta no longer has a bargaining
relationship with Local 169, it is not required to respond to
the July 2, 2019, grievance about Penta’s June 22, 2018
withdrawal of recognition from Local 169.” (Exhibit 4.)

18. On July 17, 2019, Local 169 filed an “Application to
Confirm Arbitration Award” in the United States District Court,
District of Nevada, Case No. 3:19-CV-0401-MMD-CBC.

19. On August 20, 2019 Penta filed its Answer to
Local 169's Application and its “Counterclaim to Vacate Or In
The Alternative Modify Award.”

20. On January 27, 2020 the District Court of Nevada
filed its Order, (ECF No. 35), wherein the Court denied Penta’s
Motion to Vacate, (ECF No. 14), and confirmed the Arbitrator’s

award.

21. On February 26, 2020 Penta filed a “Notice of

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 6 of 16

 

 
 

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Michael E. Langton, Esq.
801 Riverside Drive

oOo on a a Pf WwW N &

Sa)

14

16
17

y 8

BNR RE BS

V7

 

 

ASe 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 7 of 18

Appeal,” (ECF No. 37), appealing the District Court’s Order to
the Ninth Circuit Court of Appeals. The case is still pending

with the Court of Appeals.

Vv

(Grievance filed July 2, 2019)
22. Applicant Local 169 re-alleges paragraphs 1 through

21, inclusive, as is set forth herein in full.

23. As noted above, on July 2, 2019, Local 169 filed a
grievance with Penta “over the failure of Penta to comply with
the terms of the LMA including, but not limited to Section 1
through 39.” (Exhibit 3.) The remedy requested was:

1.) For Penta to end its attempt to improperly
withdraw its recognition of Local 169 under section
9(a) of the NLRA in violation of the terms of the
LMA.

2.) that Penta refrains from any such activity in
the future and follow the terms of the LMA.

24. By letter dated July 8, 2019, Penta wrote to Local
169 and stated, in relevant part:

As Penta no longer has a bargaining relationship with
Local 169, it is not required to respond to the July
2, 2019 grievance about Penta’s June 22, 2018
withdrawal of recognition from Local 169. ... Penta
stands by its lawful June 22, 2018 withdrawal of
recognition and is therefore not subject to Local
169's Master Labor Agreement or any of its
provisions. (Exhibit 4.)

25. By letter dated July 11, 2019 Local 169 responded to
Penta’s letter of July 8, 2019 and stated, in relevant part:

Notwithstanding the numerous inaccurate and
untrue assertions, statements and claims made by
Penta in its July 8, 2019 response letter, the
disagreement between the Union and Penta, which
remains unresolved, over Penta’s continued violation
of the terms of the L.M.A. that, despite Penta’s
denial, is and remains in existence and effect
between Penta and the Union. Therefore, Penta is
required to respond to the grievance.

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 7 of 16

 

 
 

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Michael E. Langton, Esq.
801 Riverside Drive

oOo on A a ff Ww N

b Ff 6

14

16
17

v8

BNRRE BB

 

ASe 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 8 of 18

Accordingly, pursuant to Section 9 of the L.M.A.
if the matter remains unresolved it shall be
submitted to a Board of Adjustment (B.O.A.). The
Union proposes to convene a B.O.A. on Friday July 19,
2019 at 9:00 a.m. at the Laborers Union Hall, 570
Reactor Way, Reno, Nv. Please contact the Union no
later than Wednesday July 17, 2019 if Penta wants to
propose an alternate date.

If Penta fails to contact the Union to propose
an alternate date on or before July 17, 2109, the
Union will proceed with the B.O.A. as proposed by the
Union and any decision rendered by a majority of the
members appointed to the B.O.A., even if that number
is less than four, shall be final, binding and
conclusive upon all parties concerned as stated in
the grievance procedure.

If Penta refuses or otherwise fails to
participate in the B.0O.A. it does so at its own
peril. As I have stated in past interactions with
Penta, it defies logic to believe that a party can
defeat a grievance by simply deciding not to
participate.

Please contact me if you have any questions, if
you wish to propose an alternate date to hold a
B.O.A. or if Penta prefers to waive the B.O.A. and
proceed directly to arbitration. (Exhibit 5.)

26. Penta did not respond to Local 169's July 11, 2019
letter.

27. On July 19, 2019 a Board of Adjustment was convened
and at approximately 9:00 a.m. Local 169's Business
Manager/Secretary-Treasurer contacted Penta’s Senior Vice
President of Operations by telephone in order to ascertain
whether or not Penta was going to participate in the Board of
Adjustment. The Senior Vice President of Operations on behalf
of Penta declined to participate in the Board of Adjustment and
did not request to postpone the Board of Adjustment to another
date.

28. On July 19, 2019 the grievance filed July 2, 2019 was

submitted to the Board of Adjustment as provided in Section 9

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 8 of 16

 

 

 
 

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Michael E. Langton, Esq.
801 Riverside Drive

ow on a 1 AP WwW N Ff

BF 6

14

16
17

= 8

BN RR EBL

 

q

q

ise 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 9 of 18

of the Laborers Master Agreement.
29. On July 19, 2019 the Board of Adjustment issued its
Decision on the grievance dated July 2, 2019, and ordered

Penta:

1. To accept that Penta’s withdrawal of 9(a)
recognition of the Union was/is improper, ineffective
and invalid and

2. Continue to recognize the Union as _ the
exclusive collection (sic) bargaining representative
under Section 9(a) of the NLRA and

3. That The Penta Building Group refrain from
any such activity in the future and follow the terms
of the LMA. (Exhibit 6.)

30. By letter dated July 23, 2019 Local 169 provided
Penta a copy of the Decision of the Board of Adjustment.

31. By letter dated July 30, 2019 Local 169 wrote to
Penta concerning the Board of Adjustment’s Decision and its
letter of July 23, 2019 and stated, in relevant part:

Since that time the Union has not received an
objection from Penta disputing the B.O.A. decision
and order.

Accordingly, unless Penta provides the Union
with a written objection, on or before Friday August
9, 2019 disputing the BOA decision and order the
Union shall consider Penta’s silence to be an
acceptance of the BOA decision and order and an
agreement by Penta to comply with the BOA decision
and order. (Exhibit 7.)

32. By letter dated August 2, 2019 Penta responded to
Local 169's letter of July 30, 2019 and stated therein, in
relevant part:

The Arbitrator’s decision has no impact on
Penta’s June 22nd withdrawal of recognition. Local
169 did not file a charge with the NLRB challenging
Penta’s withdrawal. Penta therefore stands by its
lawful withdrawal and no longer has a bargaining
relationship with Local 169. Penta’s withdrawal
means it is not bound by the current LMA.
Accordingly, Local 169 cannot compel Penta to

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 9 of 16

 

 

 
 

Michael E. Langton, Esq.
801 Riverside Drive
Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

(ab)

 

© om nN A aA & W N

be 6

14

16
17

y 8

BNR RE BB

 

 

se 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 10 of 18

participate [in] grievances, boards of adjustment, or
further arbitrations. (Exhibit 8.)

33. By letter dated August 9, 2019, Local 169 responded
to Penta’s letter of August 2, 2019 and stated therein, in
relevant part:

As the Union has stated many times The Penta

Building Group’s (Penta) attempt to withdraw

recognition was not valid and it is the Union’s

unequivocal position that Penta remains bound and
subject to the terms of the Laborers Master

Agreement. The Union believes there is sufficient

evidence to prove that there is in fact an agreement

in effect between the Union and Penta. Upon review

of your August 2, 2019 letter it is apparent that

Penta objects to the July 19, 2019 Board of

Adjustment (BOA) decision.

In light of Penta’s response and unfortunate

choice to not abide by the BOA arbitration award I

have instructed the Union’s legal council to file a

motion to confirm the arbitration award.

Again, if Penta chooses to continue to engage in

this course of conduct regarding the dispute

resolution process it does so at its own peril.

(Exhibit 9.)

34. Penta did not take any action within three months to
vacate or modify the July 19, 2019 Board of Adjustment’s award
as required by 9 USC § 12.

35. By its actions of refusal to respond to the grievance
filed July 2, 2019, and refusing to participate in the July 19,
2019 Board of Adjustment hearing and contending that it "no
longer has a bargaining relationship with Local 169," The Penta
Building Group has refused to abide by the arbitrator's
Decision and Order rendered May 31, 2019, wherein the
arbitrator ruled Penta was bound to the 2018-2021 LMA.

36. Penta has refused to abide by the Board of
Adjustment's decision issued July 19, 2019.

37. By its action in refusing to abide by the Board of

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 10 of 16

 

 
 

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Michael E. Langton, Esq.
801 Riverside Drive

Oo on A a fh WwW N fF

BFS

14

16
17

Ee 8

BNR RE BL

 

Se 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 11 of 18

Adjustment’s Decision issued July 19, 2019, it has become
necessary for Applicant Local 169 to seek a Court Order
Confirming the Board of Adjustment's Decision of July 19, 2019.

38. Applicant has been required to obtain the services of
an attorney to file this Application To Confirm Arbitration
Awards.

vi
(Grievance filed July 12, 2019)

39. Applicant Local 169 re-alleges paragraphs 1 through
38, inclusive, as if set forth herein in full.

40. On July 12, 2019 Local 169 filed a grievance with
Penta "over the failure of Penta to comply with the terms of
the [2018-2021] LMA, including, but not limited to section 1
through 39." (Exhibit 10.) The remedy requested was:

1.) For Penta to end its attempt to improperly

terminate, abrogate, repudiate or cancel the LMA in

existence between Penta and the Union.

2.) That Penta refrains from any such activity in
the future and follow the terms of the LMA.

41. On July 19, 2019 Penta responded to Local 169's
grievance of July 12, 2019 and stated, in relevant part:

Penta lawfully withdrew recognition on June 22, 2018
and since then has not recognized or had any
additional bargaining or contractual obligations with
Local 169. (Exhibit 11.)

42. By letter dated July 23, 2019 Local 169 responded to
Penta's letter of July 19, 2019 and stated therein, in relevant
part:

Pursuant to Section 9 of the L.M.A. if the
matter remains unresolved it shall be submitted toa
Board of Adjustment (B.O.A.). The Union proposes to
convene a B.O.A. On Friday, August 2, 2019 at 9:00 am

at the Laborers Union Hall, 570 Reactor Way, Reno,
Nv. Please contact the Union no later than

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 11 of 16

 

 

 
 

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

BNRREBB EB

Michael E. Langton, Esq.
801 Riverside Drive

(ab)

 

o on aA a Ah WwW N

Bb FS

14

16

oN

 

 

se 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 12 of 18

-Wednesday, July 31, 2019 of Penta wants to propose an
alternate date.

If Penta fails to contact the Union to propose
an alternate date on or before July 31, 2019, the
Union will proceed with the B.O.A. as proposed by the
Union and any decision rendered by a majority of the
members appointed to the B.O.A., even if that number
is less than four, shall be final, binding and
conclusive upon all parties concerned as stated in
the grievance procedure.

If Penta refuses or otherwise fails to
participate in the B.O.A. it does so at its own
peril. As I have stated in past interactions with
Penta, it defies logic to believe that a party can
defeat a grievance by simply deciding not to
participate. (Exhibit 12.)

43. After communications between Penta and Local 169 the
Board of Adjustment was scheduled for August 16, 2019.

44, By letter dated August 5, 2019 Local 169 wrote to
Penta and confirmed the Board of Adjustment would convene on
August 16, 2019 to hear the July 12, 2019 grievance and
requested Penta to contact Local 169 "no later than August 14,
2019 if the proposed August 16, 2019 date is not acceptable and
provide an alternate date(s) to reconvene the BOA." (Exhibit
13.) The letter ended with the following words:

If Penta fails to contact the Union in writing
by letter no letter than August 14, 2019 to provide
an alternate date(s) to hold a BOA or if Penta
continues to stonewall and/or fails or refuses to
participate in the BOA as proposed on August 16, 2019
and/or fails or refuses to participate in a BOA on an
alternate date as may be scheduled, the Union will
proceed with the BOA and any decision rendered by a
majority of the members appointed to the BOA, even if
that number is less than four, shall be final binding
and conclusive upon all parties concerned as stated
in the grievance procedure contained in the
collective bargaining agreement.

If Penta chooses to continue to engage in this course
of conduct regarding the dispute resolution process
it does so at its own peril.

(Id.)

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 12 of 16

 

 
 

Michael E. Langton, Esq.
801 Riverside Drive
Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

oOo won a aa PhP WO N

Bb Fe 6

14

16
17

Ee 8

BN RRR BB

 

Se 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 13 of 18

-45. By letter dated August 8, 2019 Penta responded to
Local 169's letter of August 5, 2019 and stated, in relevant
part: "Penta recognizes that the Arbitrator found that the May
2nd [2018] notice was deficient. While Penta disagrees with
the Arbitrator's decision, it does not challenge it.”
(Exhibit 14; emphasis added.) Penta further asserted within
said letter "this means that Penta is not bound to the current
LMA."

46. By letter dated August 9, 2019, (Exhibit 15), Local
169 responded to Penta's letter of August 8, 2019 and stated
therein, in relevant part:

The Union intends to proceed with the grievance
process and if Penta chooses to continue engaging in
a course of action and conduct refusing to
participate in the dispute resolution process it does
so at its own peril.

kkk

Notwithstanding Penta's August 2, 2019 and
August 8, 2019 letters the Union is once again asking
Penta to participate in the grievance procedure and
the Union renews our proposal as stated in the
Union's August 5, 2019 letter to reschedule and
reconvene the BOA to hear the July 12, 2019 grievance
on August 16, 2019 at 9:00 A.M. at the Laborers Union
hall 570 Reactor Way, Reno, NV.

The Union renews our request for Penta to notify
the Union, in writing by letter via fax or US mail,
no later than August 14, 2019 if the proposed August
16, 2019 date is not an acceptable date and provide
an alternative date(s) to reconvene a BOA.

If Penta fails to contact the Union in writing
by letter no later than August 14, 2019 to provide an
alternate date(s) to hold a BOA or if Penta continues
to stonewall and/or fails or refuses to participate
in the BOA as proposed in August 16, 2019 and/or
fails or refuses to participate in a BOA on an
alternate date as may be scheduled, the Union will
proceed with the BOA and any decision rendered by a
majority of the members appointed to the BOA, even if
that number is less than four, shall be final binding
and conclusive upon all parties concerned as stated

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 13 of 16

 

 

 
 

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Michael E. Langton, Esq.
801 Riverside Drive

oOo on a a a WO N F&

Sa)

14

16
17

EB

SN RR EBB

 

 

Abe 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 14 of 18

in the grievance procedure contained in the
Collective Bargaining Agreement.

Again if Penta chooses to continue to engage in

this course of conduct regarding the dispute

resolution process it does so at its own peril.

a7. Penta did not respond to Local 169's letter of
August 9, 2019.

48. On August 16, 2019 Local 169's Business
Manager/Secretary-Treasurer attempted to contact Penta's Senior
Vice President of Operations in an attempt to ascertain if
Penta was going to participate in the scheduled Board of
Adjustment, but he was unable to do so telephonically so he
left a message on the Senior Vice President of Operation's cell
phone and also left a message "at Penta's main office in Las
Vegas, Nevada." (Exhibit 16.)

49. On August 16, 2019 the Board of Adjustment was
convened as provided and allowed by Section 9 of the Laborers
Master Agreement and issued its "Decision of Board of
Adjustment." (Exhibit 17.)

50. By letter dated August 19, 2019, (Exhibit 16),
Local 169 notified Penta, by and through its Senior Vice
President of Operations, that the Board of Adjustment had
convened as scheduled on August 16, 2019, and attached to said
letter the decision of Board of Adjustment, including the
exhibits that were submitted to the Board of Adjustment during
the hearing. (Exhibit 17).

51. Penta did not take any action within three months to
vacate or modify the Decision of the Board of Adjustment as
required by 9 USC §12.

52. By its actions of refusal to respond to the grievance

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 14 of 16

 

 
 

Michael E. Langton, Esq.

801 Riverside Drive
Reno, Nevada 89503

Voice: (775) 329-7557 Fax (775) 329-7447

oOo 2 N A OO PP WwW N

BF 6

14

16
17

es 8

BNR RE BB

 

Se 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 15 of 18

filed July 12, 2019, and refusing to participate in the
August 16, 2019 Board of Adjustment hearing and contending that
it “no longer has a bargaining relationship with Local 169,”
The Penta Building Group has refused to abide by the
Arbitrator’s Decision and Order rendered May 31, 2019, wherein
the Arbitrator ruled Penta was bound to the 2018-2021 LMA.

53. Penta has refused to abide by the Board of
Adjustment’s Decision issued August 16, 2019.

54. By its action in refusing to abide by the Board of
Adjustment’s Decision issued August 16, 2019, it has become
necessary for Applicant Local 169 to seek a Court Order
Confirming the Board of Adjustment’s Decision of August 16,
2019.

55. Applicant has been required to obtain the services of
an attorney to file this Application To Confirm Arbitration
Awards.

WHEREFORE, Applicant Laborers’ Local 169, prays for relief
as follows:

1. That the Court confirm the Decision of the Board of
Adjustment dated July 19, 2019, concerning the grievance filed
by Local 169 on July 2, 2019; and

2. That the Court confirm the Decision of the Board of
Adjustment dated August 16, 2019, concerning the grievance
filed by Local 169 on July 12, 2019; and

3. That the Court award Laborers’ Local 169 all
attorney’s fees and costs incurred in bringing this action; and
///

///

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 15 of 16

 

 

 
 

Michael E. Langton, Esq.
801 Riverside Drive
Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Oo on a a 2 WB N

BF 6

14

16
17

y 8

BN RRR BB

eise 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 16 of 18

(ay For such other and further relief as the Court deems

just in the premises.

DATED this Ge day of June, 2020.

bho. Leva

MICHAEL E.7LANGTON, ES®@.
Nevada Bar No.: 0290

801 Riverside Drive
Reno, Nevada 89503

(775) 329-7557

 

Attorney For Applicant
LABORERS' INTERNATIONAL UNION
OF NORTH AMERICA, LOCAL 169

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 Page 16 of 16

 

 

 

 
 

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Michael E. Langton, Esq.
801 Riverside Drive

© oan a a fF WO N

BF 6

14

16
17

pe 8

BNR RE BB

Se 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 17 of 18

TABLE OF CONTENTS

PAGE
I. PARTIES. 1... ee wee ee ee ee eee eee eee tener eer eee 2
Il. JURISDICTION. 2... . cc we ce we we ee we rw ee ewer eens 3
III. VENUE... ce ee ew ee ee ee ee ee eee ee ewe eee e rece nes 3
IV. BACKGROUND... 6... cece ccc cee ere rece rere ewe enee 3
Vv. Grievance filed July 2, 2019........... ee eee 7
VI. Grievance filed July 12, 2019................ 11
INDEX OF EXHIBITS
NUMBER DESCRIPTION
1 2015-2018 Laborers Master Agreement
2 Arbitrator’s Decision dated May 31, 2019
3 Letter dated July 2, 2019, from Richard Daly to
Joel Wallis at The Penta Building Group
4 Letter dated July 8, 2019, from Joel Wallis to
Richard Daly
5 Letter dated July 11, 2019, from Richard Daly to
Joel Wallis
6 Decision of Board of Adjustment dated July 19, 2019
7 Letter dated July 30, 2019, from Richard Daly to
Joel Wallis
8 Letter dated August 27, 2019, from Joel Wallis to
Richard Daly
9 Letter dated August 9, 2019, from Richard Daly to
Joel Wallis
10 Letter dated July 12, 2019, from Richard Daly to
Joel Wallis
11 Letter dated July 19%, 2019, from Joel Wallis to
Richard Daly
LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20 -i-

 

 

 

 
 

Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Michael E. Langton, Esq.
801 Riverside Drive

(ab)

 

ow ona a Pf WwW N &-

Boe 6

14

16
17

y 8

BN RRR BSB

 

 

NUMBER

12

13

14

15

16

17

se 3:20-cv-00356-MMD-CLB Document1 Filed 06/17/20 Page 18 of 18

INDEX OF EXHIBITS (Continued)
DESCRIPTION

Letter dated July 23, 2019, from Richard Daly to
Joel Wallis

Letter dated August 5, 2019, from Richard Daly to
Joel Wallis

Letter dated August 8, 2019, from Joel Wallis to
Richard Daly

Letter dated August 9, 2019, from Richard Daly to
Joel Wallis

Letter dated August 19, 2019, from Richard Daly t
Joel Wallis

Decision of Board of Adjustment dated August 16,
2019

nkn

LABORERS LOCAL 169\Penta\Application To Confirm Arbitration Awards 5.28.20

°O

-li-

 

 
